ZW-/T
CCA #       13-13-00080-CR                       OFFENSE:     Assault


           JESSE TIRADO LOPEZ v. THE STATE OF
STYLE:     TEXAS                                 COUNTY:      Brazos


TRIAL COURT:            85th District Court                                              MOTION
TRIAL COURTS:           12-01541-CRF-85              FOR REHEARING IS:
TRIAL COURT JUDGE:      Hon. Jimmy Don Langley       DATE:

DISPOSITION: Affirmed                                JUDGE: Gregory T. Perkes

DATE:              02-12-15

JUSTICE:    GregoryT.Perkes          PC.
PUBLISH:                           DNP:


CLKRECORD:                                          SUPPCLKRECORD

RPT RECORD:                                          SUPPRPTRECORD.
STATE BR:                                            SUPPBR

APPBR:                                                PROSE BR




                              IN THE COURT OF CRIMINAL APPEALS


                                                    CCA#               2 M-/S
        A?PELLAh/T^ Petition                          Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS                    DATE:

                                                      JUDGE:

DATE:          ^/7y                                   SIGNED:.                    PC:.

JUDGE:
                JUx.                                  PUBLISH:                   DNP:




                   MOTION FOR REHEARING IN            MOTION FOR STAY OF MANDATE IS:

CCA IS:.                  ON                                            •   ON

JUDGE:                                                JUDGE: